SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

734.1
CA 11-00924
PRESENT: SMITH, J.P., FAHEY, CARNI, LINDLEY, AND GORSKI, JJ.


BRIAN S. DERMODY AND GINA V. DERMODY,
PLAINTIFFS-RESPONDENTS,

                      V                                          ORDER

DARRYL D. TILTON, SANDRA J. TILTON,
DEFENDANTS-APPELLANTS,
ET AL., DEFENDANTS.
(APPEAL NO. 2.)


OHL & ALEXSON, HONEOYE (WAYNE I. OHL OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

THE BROCKLEBANK FIRM, CANANDAIGUA (DEREK G. BROCKLEBANK OF COUNSEL),
FOR PLAINTIFFS-RESPONDENTS.


     Appeal from a decision of the Supreme Court, Ontario County
(William F. Kocher, A.J.), dated November 12, 2010. The decision
stated that the motion of defendants Darryl D. Tilton and Sandra J.
Tilton for summary judgment is denied.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Pecora v Lawrence, 28 AD3d 1136, 1137).




Entered:    June 17, 2011                       Patricia L. Morgan
                                                Clerk of the Court